Citation Nr: 1123295	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  06-06 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979 and from March 1979 to March 1992.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted an increased 20 percent rating for a lumbosacral strain, effective November 13, 2002.  

In January 2006, the RO granted an increased 40 percent rating for a lumbosacral strain, also effective November 13, 2002.

In April 2007, the Veteran testified at a videoconference hearing before a Decision Review Officer (DRO) and a transcript of that hearing has been associated with his claims folder. 

In January 2010, the Board remanded this matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

In a June 2010 statement (VA Form 21-4138), the Veteran reported that he continued to receive physical therapy for his lower back disability at the VA Medical Center in Lebanon, Pennsylvania (VAMC Lebanon).  In an April 2005 letter he reported that he also received lower back treatment at the VA outpatient clinic in Frackville, Pennsylvania.  The most recent treatment records from VAMC Lebanon in the Veteran's claims file are dated in May 2007 and there are no treatment records from the VA facility in Frackville.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. 5103A(b),(c).  

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611, 612-3 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

In June 2010, the Veteran submitted a signed "Authorization and Consent to Release Information" form (VA Form 21-4142) indicating that he received treatment for his lower back from Dr. Kane in Mahanoy City, Pennsylvania and Dr. Chawluk in Pottsville, Pennsylvania.  Furthermore, in the April 2005 letter he reported that he received treatment for his lower back problems at Good Samaritan Regional Medical Center (Good Samaritan) in Pottsville, Pennsylvania.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  Any treatment records from Dr. Kane, Dr. Chawluk, and Good Samaritan for lower back problems are directly relevant to the claim for an increased rating for a lumbosacral strain.  Although the Veteran has submitted some records from Dr. Kane and Good Samaritan, it does not appear as if any attempts have been made to obtain additional records from these treatment providers and no records have been obtained from Dr. Chawluk.  A remand is necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a lower back disability from VAMC Lebanon from May 2007 to the present, from the VA outpatient clinic in Frackville, Pennsylvania, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claim, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

2.  The agency of original jurisdiction (AOJ) should take all necessary steps to obtain and associate with the claims file all treatment records for a lower back disability from the following treatment providers:  Dr. Kane in Mahanoy City, Pennsylvania; Dr. Chawluk in Pottsville, Pennsylvania; and Good Samaritan Regional Medical Center in Pottsville, Pennsylvania.

Efforts to obtain these records must be documented in the claims file.  The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claim, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

3.  If newly received evidence indicates that there has been a change in the low back disability, the Veteran should be furnished a new VA examination to evaluate the current severity of the disability, including all neurologic and orthopedic manifestations of the disability.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


